Per Curiam.
The jury trial in this case resulted in a verdict of no cause of action. At close of proofs, plaintiff moved for a directed verdict on the issue of liability, and this motion was denied. *509After verdict, plaintiff moved for judgment notwithstanding the verdict. It was denied and plaintiff appeals.
A review of the record convinces this Court that a jury question was presented as to defendant’s negligence, even though such review convinces this Court that, had it sat as trier of the facts, defendant’s negligence was established. The latter is not the test for disturbing jury verdicts. In re McCord (1928), 243 Mich 309, 318.
A review of the entire charge of the trial court discloses no error.
Affirmed with costs to defendant.
Quinn, P. J., and McGregor and Y. J. Brennan, JJ., concurred.